*201OPINION OF THE COURT
Kane, J. P.
 Although labeled a CPLR article 78 proceeding, an examination of the petition discloses that petitioners are actually challenging the validity of respondents’ regulation (20 NYCRR 527.7 [b] [2]), and an information letter interpreting certain provisions of the Tax Law (§ 1105, subd [c], pars [3], [5]) which they maintain are inapplicable to their business activities. Since no final determination of tax liability on account of such operations has been rendered, it is plain that certiorari review is inappropriate, and petitioners have not alleged any other basis for potential CPLR article 78 relief. However, the declaratory relief they seek is available in an action for declaratory judgment because it is their basic contention that the taxing statute, by its very terms, does not apply to the services they perform and, under these circumstances, it is unnecessary for petitioners to first exhaust their administrative remedies (Slater v Gallman, 38 NY2d 1; Richfield Oil Corp. v City of Syracuse, 287 NY 235; Troy Towers Redev. Co. v City of Troy, 51 AD2d 173; Matter of Hospital Tel. Systems v New York State Tax Comm., 41 AD2d 576). We, therefore, conclude that the unusual and extraordinary features of this case, including the recent change in respondents’ construction of the statute in question (see Matter of Sheppard-Pollak, Inc. v Tully, 64 AD2d 296), make it an appropriate one for declaratory relief and we convert the proceeding into such an action (CPLR 103, subd [c]; SoconyVacuum Oil Co. v City of New York, 247 App Div 163, affd 272 NY 668).
 Respondents argue that the three petitioning trade associations have no standing in this action. In view of expansion in the doctrine of standing (see Boryszewski v Brydges, 37 NY2d 361), we disagree. Under this regulation, the building contractors will be the only group, practically speaking, that will be charged with the implementation of the sales tax. Consequently, the interests of the association’s members are coextensive with those of any other individual or group which might be adversely affected by the decision (Matter of Douglaston Civic Assn, v Galvin, 36 NY2d 1; National Organization for Women v State Div. of Human Rights, 34 NY2d 416; see Matter of National Elevator Ind. v State Tax Comm., 65 AD2d 304; cf. New York State Rest. Assn, v State Tax Comm., 66 AD2d 977; [decided herewith]). Lastly, we find no merit in *202respondents’ assertion that the action is barred by section 205 of the State Administrative Procedure Act since there have been no regulations promulgated thereunder permitting declaratory rulings on the validity of its rules and regulations (20 NYCRR 900.2).
The judgment should be reversed, on the law and the facts, and the matter remitted to Special Term for further proceedings not inconsistent herewith, with costs to abide the event.